Name: 98/446/EC: Council Decision of 14 April 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Georgia amending the Agreement between the European Economic Community and the Republic of Georgia on trade in textile products to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union
 Type: Decision
 Subject Matter: international trade;  European construction;  leather and textile industries;  Europe
 Date Published: 1998-07-15

 Avis juridique important|31998D044698/446/EC: Council Decision of 14 April 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Georgia amending the Agreement between the European Economic Community and the Republic of Georgia on trade in textile products to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union Official Journal L 199 , 15/07/1998 P. 0006 - 0029COUNCIL DECISION of 14 April 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Georgia amending the Agreement between the European Economic Community and the Republic of Georgia on trade in textile products to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union (98/446/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the European Community an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Georgia amending the Agreement between the European Economic Community and the Republic of Georgia on trade in textile products to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union as provided for in Articles 75, 100 and 127 of the Act of Accession;Whereas, pursuant to Council Decision 96/223/EC of 22 December 1995 on the provisional application of certain agreements between the European Community and certain third countries on trade in textile products (1), pending the completion of procedures required for its conclusion, the Agreement on trade in textile products has been applied on a provisional basis from 1 January 1995;Whereas this Agreement in the form of an Exchange of Letters should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Georgia amending the Agreement between the European Economic Community and the Republic of Georgia on trade in textile products to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union shall be approved on behalf of the Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters.Article 3The President of the Council shall, on behalf of the Community, give the notification referred to in paragraph 3 of the Agreement in the form of an Exchange of Letters (2).Done at Luxembourg, 14 April 1997.For the CouncilThe PresidentJ. VAN AARTSEN(1) OJ L 81, 30.3.1996, p. 1.(2) The date of entry into force of the Agreement in the form of an Exchange of Letters will be published in the Official Journal of the European Communities by the General Secretariat of the Council.